FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      June 26, 2009
                   UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
                                TENTH CIRCUIT



 THOMAS J. LOWERY,

              Plaintiff - Appellant,                        No. 09-4048
 v.                                                           (D. Utah)
 STATE OF UTAH; THIRD DISTRICT                     (D.C. No. 08-CV-00070-DAK)
 COURT, Utah; ANTHONY B. QUINN, in
 his official capacity as a Utah Third District
 Court Judge; COUNTY OF SALT LAKE;
 SALT LAKE COUNTY SHERIFF’S
 OFFICE; SALT LAKE METRO JAIL,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.



      After examining the appellate briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      In 2004, pro se appellant Thomas Lowery initiated a civil action in Utah

state court. Southern Virginia University, a defendant in the state suit, filed a

motion to dismiss which was granted by Judge Anthony Quinn at a hearing in July

2004. A second defendant, Brigham Young University, also filed a motion to

dismiss. A hearing on that motion was held in Judge Quinn’s courtroom on

November 22, 2004. During the November hearing, Lowery became agitated

during his oral presentation. Court bailiffs eventually wrestled him to the ground

and shocked him with a stun gun.

      Lowery subsequently filed a federal action against Judge Quinn, Utah Third

District Court, and the State of Utah, raising claims related to the July 2004

hearing. The suit was dismissed and this court affirmed the dismissal on appeal.

Lowery v. Utah, No. 07-4028, 2008 WL 5077721 (10th Cir. Dec. 3, 2008). While

that appeal was pending, Lowery filed the instant federal action against

Defendants, asserting constitutional claims arising from the November 22, 2004,

hearing. The district court dismissed Lowery’s suit, concluding it was barred by

the doctrine of claim preclusion. See Wilkes v. Wyo. Dep’t of Employment Div. of

Labor Standards, 314 F.3d 501, 503-04 (10th Cir. 2002) (“Under res judicata, or

claim preclusion, a final judgment on the merits of an action precludes the parties

or their privies from relitigating issues that were or could have been raised in the

prior action.” (quotation omitted)).




                                          -2-
      A dismissal on res judicata grounds is reviewed de novo. MACTEC, Inc. v.

Gorelick, 427 F.3d 821, 831 (10th Cir. 2005). After reviewing the record, the

parties’ appellate briefs, and the applicable law, we fully agree with the district

court’s disposition of Lowery’s suit. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, we, therefore, affirm the judgment of the district court dismissing

the case.

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




                                          -3-